Citation Nr: 1701280	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  14-31 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to September 2, 2015, and in excess of 40 percent thereafter, for myofascial lumbar pain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip disability, to include as secondary to service-connected chondromalacia of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to September 1984.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO) and from a July 2013 rating decision of the RO in Lincoln, Nebraska.  Jurisdiction has since been transferred back to the RO in Waco, Texas.


FINDINGS OF FACT

1.  Through a March 2016 statement by his representative, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial evaluation in excess of 10 percent prior to September 2, 2015, and in excess of 40 percent thereafter, for myofascial lumbar pain.

2.  Through a March 2016 statement by his representative, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of whether new and material evidence has been received to reopen a claim for service connection for a right hip disability, to include as secondary to service-connected chondromalacia of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent prior to September 2, 2015, and in excess of 40 percent thereafter, for myofascial lumbar pain, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for the issue of whether new and material evidence has been received to reopen a claim for service connection for a right hip disability, to include as secondary to service-connected chondromalacia of the left knee, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

Through a March 2016 statement by his representative, prior to the promulgation of a decision in the appeal, the Veteran withdrew all pending appeals.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal on the issue of entitlement to an initial evaluation in excess of 10 percent prior to September 2, 2015, and in excess of 40 percent thereafter, for myofascial lumbar pain, has been withdrawn and is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen a claim for service connection for a right hip disability, to include as secondary to service-connected chondromalacia of the left knee, has been withdrawn and is dismissed.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


